Citation Nr: 0931555	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-07 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an autoimmune 
thyroid disease or for thyroid symptoms and/or signs due to 
an undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317.  

2.  Entitlement to service connection for a pancreatic 
disorder or for pancreatic symptoms and/or signs due to an 
undiagnosed illness under the provisions of 38 C.F.R. 
§ 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to May 1983 and 
from October 1990 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran testified via video conference before the 
undersigned Veterans Law Judge in October 2008.  A copy of 
the transcript of this hearing has been associated with the 
claims file.  

In April 2008 and December 2008 the case was remanded for 
further development, which has been completed.  The December 
2008 remand requested the RO to obtain outstanding medical 
records and to schedule a VA examination to determine whether 
his claimed disabilities either began during service or as a 
result of an undiagnosed illness from his active duty in 
Southwest Asia.  

The Board refers two claims for secondary service connection 
for a loss of a tooth and for osteoporosis to the RO for 
appropriate action.  In January 2009, the Veteran claimed 
these conditions as caused by treatment (cholestyramine) for 
his service-connected irritable bowel syndrome (IBS).  



FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claims that he has not 
submitted to VA.  

2.  There is no medical evidence of a thyroid disease during 
service or for many years thereafter; there is no competent 
evidence that links a current diagnosis of a claimed thyroid 
disorder to any incident of or finding recorded during 
service; there is no competent evidence of thyroid symptoms 
due to an undiagnosed illness.  

3.  There is no medical evidence of a pancreatic disease 
during service or for many years thereafter; there is no 
competent evidence that links a current diagnosis of a 
claimed pancreatic disorder to any incident of or finding 
recorded during service; there is no competent evidence of a 
claimed pancreatic disorder due to an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  Service connection for a claimed thyroid disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Service connection for a claimed pancreatic disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued a 
VCAA notification letter in July 2004, which informed him of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In March 2006 the Veteran received a Dingess letter 
that provided notice regarding the evidence and information 
needed to establish disability ratings and effective dates, 
as outlined in Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the May 2005 rating decision on appeal; thus, VCAA notice was 
timely.  

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
December 2005 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), regarding the rule of prejudicial error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and VA medical records.  There is 
no indication that there are any additional relevant medical 
records that have not been obtained.  The Veteran has been 
afforded several VA examinations and medical opinions have 
been obtained relating to the questions presented by this 
appeal relating to the diagnosis and etiology of the 
Veteran's claimed thyroid and pancreatic disorders.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

In addition, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf veteran" 
is one who served in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends that he has a thyroid disorder, to 
include autoimmune thyroid disease, and a pancreatic disorder 
as a result of his active service.  Specifically, he asserts 
that these disorders began as a result of service in 
Southwest Asia during the Persian Gulf War.  The Veteran's 
service in Southwest Asia is confirmed by his receipt of the 
Southwest Asia Service Medal.

In his May 2004 claim, the Veteran listed his disabilities as 
diarrhea, a pancreatic condition, unexplained weight loss, 
dehydration, and he indicated that he was always cold.  In 
May 2009, the RO granted him service connection for 
psychogenic polydipsia due to an undiagnosed illness (claimed 
as a disability manifested by weight gain or loss, 
dehydration and cold intolerance), evaluated as 20 percent 
disabling, effective June 10, 2004.  The RO also granted him 
service connection for IBS (claimed as diarrhea), evaluated 
as 10 percent disabling, effective June 10, 2004.  

The Veteran's December 1976 entrance examination and his 
April 1991 post-separation examination were negative for 
history of, complaint of, or treatment for a thyroid or 
pancreatic disorder.  In November 1977 he complained of an 
irregular bowel movement, and he was diagnosed as having 
diarrhea and was prescribed Kaopectate.  In January 1981 the 
Veteran complained of nauseau and vomiting and was diagnosed 
as having gastroenteritis.  In June 1983, he complained of 
diarrhea for three months and stated that every time he ate 
in the mess hall he had diarrhea for a day.  

In April 2004, the Veteran sought VA treatment for 
steatorrhea in the form of fatty diarrhea.  The physician 
noted his symptoms improved when he began taking a pancreatic 
enzyme supplement; his dose was increased.  

In a May 2004 VA treatment record, the Veteran complained 
that he was constantly cold, thirsty, and unable to gain 
weight.  The nurse practitioner recommended that he file a 
claim for Gulf War Syndrome and that he continue treatment 
for his chronic pancreatitis.  

In July 2004, a VA physician found upon physical examination 
that the Veteran's abdomen was benign.  His colonoscopy was 
within normal limits.  The physician noted that, despite 
taking pancreatic enzymes, he continued to have two to three 
bowel movements per day.  

In September 2004, the Veteran's ex-wife submitted a letter 
stating that his chronic thirst, cold intolerance, and 
diarrhea began when he returned from overseas service.  

In November 2004, the Veteran had a VA Gulf War examination 
performed by a physician's assistant (PA).  The Veteran gave 
a history of a diagnosis of pancreatitis in 2002 and that he 
had never been hospitalized for it.  In the November 2004 
examination, the Veteran was diagnosed as having symptomatic 
pancreatic insufficiency, alcohol use disorder, and 
autoimmune thyroid disease.  The examiner noted that 
autoimmune thyroid disease can also cause some of the 
symptoms of feeling cold, diarrhea, dehydration, and weight 
change.  His elevated TPO level, which is the antigen 
recognized by anti-thyroid microsomal antibodies, was 
indicative of Hashimoto's disease, thyroiditis, idiopathic 
mycedema, or Grave's disease.  

In February 2005, the Veteran's treating VA physician began 
to doubt his diarrhea was secondary to pancreatic 
insufficiency and instead suspected IBS.  

Since October 2005, VA treatment records showed that 
physicians tried different medications to treat his chronic 
diarrhea.  His medications have included pancreatic enzymes, 
Questran, Bentyl, Lomotil, steroids, and Asacol.  

In his January 2006 substantive appeal (VA Form 9), the 
Veteran stated that he did not have thyroid or pancreatic 
conditions prior to service and that they started after he 
returned from overseas.  He also alleged that the diagnoses 
may be incorrect as [the physicians] have not conclusively 
settled on what conditions he has.  

The May 2006 statement of the Veteran's representative noted 
a December 2004 VA clinical record that allegedly found the 
Veteran had an enlarged thyroid with a nodule palpitated on 
the right side.  However, this record is not in the claims 
file.  

In September 2006, a VA physician opined that his chronic 
diarrhea was most likely due to IBS, but his diarrhea could 
possibly be related to a nonfunctioning gallbladder.  
(Service connection is currently in effect for IBS.)  A 
gallbladder ultrasound from two years earlier showed possible 
evidence of cholesterolosis and polyps.  

A March 2007 VA treatment record showed that the Veteran had 
gained 25 pounds in the past five years, and extensive 
[laboratory] workup had been negative.  The physician opined 
that his symptoms were functional diarrhea, most likely IBS.  

A September 2008 VA treatment record noted that the Veteran's 
chronic diarrhea, most likely IBS, had improved on 
cholestyramine.  

In the Veteran's October 2008 Board hearing, the Veteran 
testified that being constantly cold and thirsty were his 
thyroid disorder symptoms and diarrhea was his symptom of a 
pancreatic disorder.  He stated that his treating physicians 
believed that these two disorders were directly related to 
his Gulf War service.  He stated that he did not know what 
the actual diagnosis of his pancreatic disorder was and that 
the doctors did not know why he had diarrhea.  

In January 2009, pursuant to the December 2008 Board remand, 
the Veteran had another VA Gulf War examination.  The 
physician found no current thyroid disease.  Despite the 
diagnosis of autoimmune thyroid disease in November 2004 by a 
PA, the physician noted that the Veteran had received neither 
treatment nor medication for a thyroid disorder.  The 
endocrine examination revealed no neck mass or nodule.  
Similarly, the physician found no current pancreatic 
disorder, although the Veteran reported that he continued to 
drink "19 galloons" of water per day and had difficulty 
with constant coldness.  The Veteran was diagnosed as having 
IBS and probable psychogenic polydipsia; the symptoms of 
psychogenic polydipsia were chronic thirst, cold intolerance, 
and weight gain/loss.  No current thyroid or pancreatic 
disorder was diagnosed.  

Analysis

The preponderance of the evidence is against a finding of 
service connection for a thyroid and pancreatic disorders, to 
include as due to an undiagnosed illness.  

The Veteran was not diagnosed as having a thyroid or a 
pancreatic disorder during service.  Additionally, in his 
January 2006 substantive appeal, he stated that his thyroid 
and pancreatic disorders began after he returned home from 
overseas service.  However, this does not in itself preclude 
a grant of service connection on a direct occurrence basis.  
Indeed, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  In this case, however, the preponderance 
of the evidence is against a current diagnosed or undiagnosed 
thyroid or a pancreatic disorder.  

The Veteran has a history of a diagnosis of pancreatitis and 
the PA who performed the November 2004 Gulf War examination 
diagnosed the Veteran as having symptomatic pancreatic 
insufficiency.  The same clinician also noted autoimmune 
thyroid disease and it was noted that the Veteran an 
elevation in one of the thyroid function results (TPO level). 
However, in February 2005, a treating VA physician began to 
doubt that the Veteran's diarrhea was secondary to pancreatic 
insufficiency and instead suspected IBS.  This medical 
opinion was supported by the failure of the pancreatic 
enzymes to resolve his diarrhea; the Veteran has been doing 
better on medications used to treat IBS.  In May 2006, the 
veteran's representative alleged that he had an enlarged 
thyroid with a nodule palpitated on the right side, but, as 
explained below, subsequently dated medical evidence ruled 
out a diagnosis of a thyroid disorder.  

In his January 2006 substantive appeal, the Veteran 
acknowledged that the doctors were not settled on [the name 
of] the conditions from which he suffered.  In fact, the 
January 2009 VA Gulf War examination found that the Veteran 
had neither a thyroid nor a pancreatic disorder.  That is, 
the most recent examination, which was quite thorough in 
nature, specifically ruled out current diagnoses of thyroid 
and pancreatic diseases and ruled out thyroid and pancreatic 
symptoms due to undiagnosed illnesses.  The symptoms from 
which he suffered-diarrhea, excessive thirst, cold 
intolerance, and weight change-have all been attributed to 
either IBS or psychogenic polydispia.  As noted above, 
service connection is in effect for IBS (rated 10 percent) 
and psychogenic polydipsia (rated 20 percent).  Given the 
thoroughness and recent date of the January 2009 VA Gulf War 
examination, it is the most probative evidence with respect 
to whether the Veteran has a current diagnosis of thyroid or 
pancreatic disease or whether he has thyroid or pancreatic 
disorder due to an undiagnosed illness.  

One of the necessary elements for a grant of service 
connection is a current disability.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a current disability, 
there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board finds that the preponderance of the 
medical evidence is against a finding that the Veteran has a 
current thyroid or pancreatic disorder and the overwhelming 
preponderance of the evidence is against or a nexus between 
any post-service diagnosis of a thyroid or pancreatic 
disorder and any incident of service.  The preponderance of 
the evidence is also against an undiagnosed thyroid or 
pancreatic disorder. 

The Board has also considered the Veteran's statements 
regarding the etiology of his claimed thyroid and pancreatic 
disorders.  To that end, competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211(1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Regarding the alleged 
undiagnosed illnesses, it is pertinent to point out that 
service connection for symptoms under 38 C.F.R. § 3.317 
requires objective indications of a qualifying chronic 
disability and the Board assigns greater probative value the 
objective medical findings.  For the aforementioned reasons, 
the January 2009 examination and medical opinion is the most 
probative evidence on the question of whether the Veteran has 
a current diagnosed thyroid or pancreatic disease or whether 
he has an undiagnosed thyroid or pancreatic disorder.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable, and the claims for service connection for thyroid 
and pancreatic disorders, to include as due to an undiagnosed 
illness must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a thyroid disease or 
thyroid symptoms and/or signs due to an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317 is denied.  

Entitlement to service connection for a pancreatic disease or 
pancreatic symptoms and/or signs due to an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


